Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to original filings made on 8/25/2020. Claims 1-20 are pending.
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Specification (Abstract)
Applicant is reminded of the proper content of an abstract of the disclosure. Applicant’s abstract is not a concise statement of the technical disclosure of the patent.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US Patent Publication No. 2020/0082399 and Deshpande hereinafter) in view of Sealy et al. (US Patent No. 11,100,743 and Sealy hereinafter).

As to claims 1 and 11, Deshpande teaches a method comprising 
receiving, from a first trusted authority, a secret key specific to a party for use in posting to a blockchain (i.e., …teaches in par. 0036 the following: “the dealer (or SC) may generate a system-wide public/private key pair. The times t.sub.1, t.sub.2, and t.sub.3, and the system-wide public and private keys, can be stored in a genesis block of a block chain, on storage device 140, or both.”. …teaches in par. 0033 the following: “and additionally takes advantage of a blockchain system. Some of the benefits of such a smart contract include the following. The complete protocol (i.e., terms of the smart contract) advances in phases, which ensures orderly execution. Furthermore, each party's input commitment (e.g., bid) is submitted as a message encrypted using the system-wide public key.”); 
encrypting the NIMPC-encrypted input according to a blockchain encryption algorithm to yield a ciphertext (i.e., …teaches in par. 0033 the following: “The complete protocol (i.e., terms of the smart contract) advances in phases, which ensures orderly execution. Furthermore, each party's input commitment (e.g., bid) is submitted as a message encrypted using the system-wide public key. Because each bid cannot be decrypted until the protocol to recover the system-wide private key is completed, participants cannot change their inputs after they are submitted.”); 
and submitting the ciphertext to a block associated with the given temporal segment in a blockchain (i.e., …teaches in par. 0033 the following: “The complete protocol (i.e., terms of the smart contract) advances in phases, which ensures orderly execution. Furthermore, each party's input commitment (e.g., bid) is submitted as a message encrypted using the system-wide public key. Because each bid cannot be decrypted until the protocol to recover the system-wide private key is completed, participants cannot change their inputs after they are submitted.” …further teaches in par. 0038 the following: “The second phase proceeds during the interval t.sub.1<t<t.sub.2, during which the participants submit their input commitments (for example, bids in a confidential competitive bidding scenario). To do so, each participant provides and encrypts their input commitment using the private key that corresponds to the public key registered to them. The encrypted input commitment is submitted to the dealer (or to the SC). With every encrypted commitment received 160, the SC confirms the current time t is less than t.sub.2. If so, the encrypted commitment is accepted and appended to the block chain (and may be stored in storage device 140) in association with the corresponding participant's ID. The second phase ends at time (or event) t.sub.2, after which no more input commitments will be accepted if any are submitted.” …Further teaches as part of his claim 1 feature(s) the following: “appending the encrypted input commitments to the blockchain”). 

Deshpande does not expressly teach:
receiving, from a second trusted authority, a correlated randomness component specific to the party and associated with a given temporal segment; 
computing, using an input from the party and the correlated randomness component in a non-interactive multi-party computation (NIMPC), an NIMPC-encrypted input for the given temporal segment; 
the block able to be decrypted after a future block of the blockchain is posted after the block is posted to the blockchain.
In this instance the examiner notes the teachings of prior art reference Sealy. 
With regards to applicant’s claim limitation element of, “receiving, from a second trusted authority, a correlated randomness component specific to the party and associated with a given temporal segment”, teaches in col. 2 lines 30-40 the following: “a cryptographic digest (that is, a hash) of the election content combined with a sequence of random numbers (added for security purposes) is created.”. Teaches in col. 7 lines 15-25 the following: “The election content also includes a series of random numbers attached to the content. A first, “content” cryptographic digest of the election content, including the random numbers, is then created. The random numbers attached to the election content cause the “content” cryptographic digest to be unique. This renders it impossible to counterfeit the election content.”. Further teaches in col. 9 lines 40-45 the following: “the voter key pair, being generated from random numbers, is used to identify the voter in place of the voter's true identity.”.
With regards to applicant’s claim limitation element of, “computing, using an input from the party and the correlated randomness component in a non-interactive multi-party computation (NIMPC), an NIMPC-encrypted input for the given temporal segment”, teaches in col. 2 lines 30-40 the following: “….a cryptographic digest (that is, a hash) of the election content combined with a sequence of random numbers (added for security purposes) is created.”. Teaches in col. 7 lines 15-25 the following: “The election content also includes a series of random numbers attached to the content. A first, “content” cryptographic digest of the election content, including the random numbers, is then created. The random numbers attached to the election content cause the “content” cryptographic digest to be unique. This renders it impossible to counterfeit the election content.”. Further teaches in col. 9 lines 40-45 the following: “the voter key pair, being generated from random numbers, is used to identify the voter in place of the voter's true identity.”.
With regards to applicant’s claim limitation element of, “the block able to be decrypted after a future block of the blockchain is posted after the block is posted to the blockchain”, teaches in col. 14 lines 55-67 and col. 15, lines 1-15 the following: “At the time the voter makes selections and casts the ballot, a legitimate request is sent to the anonymizer service to forward the casting transaction to the blockchain. The anonymizer service holds the transaction sent by the wallet app for an additional random period of time and then forwards the transaction to the blockchain. The anonymizer may perform an inquiry on the blockchain to obtain the cryptographic proof that the ballot was cast and hold the proof to later send to the voter. An attacker with visibility of the network traffic can see that a ballot was cast from the anonymizer's network location but cannot correlate the voter public key on the casting transaction to the network location of the voter who cast the ballot. (69) The ballots cast are then tallied. Tallying begins by submitting a “tally” transaction to the blockchain. The tally transaction comprises the registrar public key, the secrecy private key, and a cryptographic signature of the tally transaction created with the registrar private key and verifiable with the registrar public key.(70) The blockchain application examines the tally transaction, and if valid, uses the secrecy private key to decrypt, ballot by ballot through the blockchain's application state, every ballot cast from that registrar and encrypted with the secrecy public key for that registrar, decrypting each one, examining the voter's selections, and updating the master tally in the blockchain application state for each candidate or selection. Hence, the votes are decrypted, the votes are counted, the counted votes are stored, the blockchain application state is updated to include the updated tally of votes, and the updated application state thereby reveals the vote tally.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Deshpande with the teachings of Sealy by having their system comprise a random number generation process. One would have been motivated to do so to provide a simple and effective means ensure data integrity, wherein the random number generation process helps facilitate data security within the network and makes it easier to secure data communication.

As to claims 2 and 12, the system of Deshpande and Sealy as applied to claim 1 above teaches key sharing, specifically Deshpande teaches a method of claim 1, further comprising decrypting the block of the blockchain associated with the given temporal segment to obtain the NIMPC-encrypted input of the party (i.e., …teaches in par. 0033 the following: “The complete protocol (i.e., terms of the smart contract) advances in phases, which ensures orderly execution. Furthermore, each party's input commitment (e.g., bid) is submitted as a message encrypted using the system-wide public key. Because each bid cannot be decrypted until the protocol to recover the system-wide private key is completed, participants cannot change their inputs after they are submitted.”).

As to claims 3 and 13, the system of Deshpande and Sealy as applied to claim 1 above teaches key sharing, specifically Deshpande teaches a method of claim 2, wherein decrypting the output comprises: 
collecting a threshold number of key shares submitted to the block associated with the given temporal segment (i.e., …teaches in par. 0024 the following: “a coalition is formed comprising at least the threshold number of participants k. These participants must cooperate in a decryption protocol (or the SC can complete the protocol)”); 
deriving a blockchain decryption key based on the collected threshold number of key shares (i.e., …teaches in par. 0024 the following: “the secret may be a private key S of a system-wide private/public key pair. The private key may be shared among participants by providing to each participant only an encrypted portion of the private key. To do so, the dealer (or SC) runs an algorithm on the private key to compute a number of shares (s.sub.1, . . . s.sub.n) equal to the number of participants n, and sends a different share s.sub.i to each participant P.sub.i. Messages can then be encrypted using the system-wide public key that corresponds to the shared private key. The shares individually cannot decrypt the message, so the message remains encrypted until a coalition is formed comprising at least the threshold number of participants k. These participants must cooperate in a decryption protocol (or the SC can complete the protocol) to recover the private key S, which can then be used to decrypt an encrypted message.”); 
and decrypting the block of the blockchain associated with the given temporal segment based on the blockchain decryption key (i.e., …teaches in par. 0024 the following: “These participants must cooperate in a decryption protocol (or the SC can complete the protocol) to recover the private key S, which can then be used to decrypt an encrypted message.”).

As to claims 4 and 14, the system of Deshpande and Sealy as applied to claim 1 above teaches key sharing, specifically Deshpande does not expressly teach a method of claim 3, further comprising: collecting other NIMPC-encrypted inputs from other parties submitted to the blockchain; performing an NIMPC-decrypting process on the NIMPC-encrypted input and the other NIMPC-encrypted inputs to derive an output of a function associated with the correlated randomness components of the party and the other parties, the output obtainable without access to the party input or other inputs encrypted as the other NIMPC-encrypted inputs; and presenting the output of the function.
In this instance the examiner notes the teachings of Sealy. 
With regards to applicant’s claim limitation element of, “collecting other NIMPC-encrypted inputs from other parties submitted to the blockchain”, teaches in col. 14 lines 55-67 and col. 15, lines 1-15 the following: “At the time the voter makes selections and casts the ballot, a legitimate request is sent to the anonymizer service to forward the casting transaction to the blockchain. The anonymizer service holds the transaction sent by the wallet app for an additional random period of time and then forwards the transaction to the blockchain”. 
With regards to applicant’s claim limitation element of, “performing an NIMPC-decrypting process on the NIMPC-encrypted input and the other NIMPC-encrypted inputs to derive an output of a function associated with the correlated randomness components of the party and the other parties”, teaches in col. 14 lines 55-67 and col. 15, lines 1-15 the following: “The anonymizer may perform an inquiry on the blockchain to obtain the cryptographic proof that the ballot was cast and hold the proof to later send to the voter. An attacker with visibility of the network traffic can see that a ballot was cast from the anonymizer's network location but cannot correlate the voter public key on the casting transaction to the network location of the voter who cast the ballot. (69) The ballots cast are then tallied. Tallying begins by submitting a “tally” transaction to the blockchain. The tally transaction comprises the registrar public key, the secrecy private key, and a cryptographic signature of the tally transaction created with the registrar private key and verifiable with the registrar public key.(70) The blockchain application examines the tally transaction, and if valid, uses the secrecy private key to decrypt, ballot by ballot through the blockchain's application state, every ballot cast from that registrar and encrypted with the secrecy public key for that registrar, decrypting each one, examining the voter's selections, and updating the master tally in the blockchain application state for each candidate or selection. Hence, the votes are decrypted, the votes are counted, the counted votes are stored, the blockchain application state is updated to include the updated tally of votes, and the updated application state thereby reveals the vote tally.”.
With regards to applicant’s claim limitation of, “the output obtainable without access to the party input or other inputs encrypted as the other NIMPC-encrypted inputs and presenting the output of the function”, teaches in col. 14 lines 55-67 and col. 15, lines 1-15 the following: “The anonymizer may perform an inquiry on the blockchain to obtain the cryptographic proof that the ballot was cast and hold the proof to later send to the voter. An attacker with visibility of the network traffic can see that a ballot was cast from the anonymizer's network location but cannot correlate the voter public key on the casting transaction to the network location of the voter who cast the ballot. (69) The ballots cast are then tallied. Tallying begins by submitting a “tally” transaction to the blockchain. The tally transaction comprises the registrar public key, the secrecy private key, and a cryptographic signature of the tally transaction created with the registrar private key and verifiable with the registrar public key.(70) The blockchain application examines the tally transaction, and if valid, uses the secrecy private key to decrypt, ballot by ballot through the blockchain's application state, every ballot cast from that registrar and encrypted with the secrecy public key for that registrar, decrypting each one, examining the voter's selections, and updating the master tally in the blockchain application state for each candidate or selection. Hence, the votes are decrypted, the votes are counted, the counted votes are stored, the blockchain application state is updated to include the updated tally of votes, and the updated application state thereby reveals the vote tally.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Deshpande with the teachings of Sealy by having their system comprise an output generation process. One would have been motivated to do so to provide a simple and effective means for arranging data, wherein the output generation process helps facilitate data structuring within the network and makes it easier to render data results.

As to claims 5 and 15, the system of Deshpande and Sealy as applied to claim 1 above teaches key sharing, specifically Deshpande teaches a method of claim 3, wherein deriving the blockchain decryption key is further based on a public key and a verification key associated with the blockchain (i.e., …teaches par. 0026 the following: “A message can then be encrypted using the system-wide public key, and the message cannot be decrypted until a coalition of participants forming a qualified set each use their private key to decrypt their respective share, and then combine the decrypted shares (or send them to the SC, which combines them) to recover the system-wide private key S.”).

As to claim 6 and 16, the system of Deshpande and Sealy as applied to claim 1 above teaches key sharing, specifically Deshpande teaches a method of claim 5, further comprising verifying, prior to deriving the blockchain decryption key, integrity of the threshold number of key shares based on the public key and the verification key associated with the blockchain (i.e., …teaches in par. 0042 the following: “When a sufficient number (i.e., at least a threshold number) of participants have decrypted and revealed their shares, (i.e., constituting a qualified set of participants in the access structure), anyone (or the SC) with access to those decrypted shares can use them to reconstruct the system-wide private key S by following the reconstruction protocol 180. The reconstructed key S can then be used by the participants now in possession of the private key S to decrypt the encrypted message containing the information distributed by the dealer (or SC) (180) that satisfied the smart contract with regard to the dealer. In embodiments, at least one of the private key S and the decrypted message is appended to the blockchain.”).

As to claims 7 and 17, the system of Deshpande and Sealy as applied to claim 1 above teaches key sharing, specifically Deshpande teaches a method of claim 1, wherein the first trusted authority and the second trusted authority are the same entity (I.e., …teaches in par. 0024 the following: “dealer (or SC)”. …teaches in par. 0026 the following: “parties to the SC may include a dealer D”.).

As to claims 8 and 18, the system of Deshpande and Sealy as applied to claim 1 above teaches key sharing, specifically Deshpande teaches a method of claim 1, wherein the block of the given temporal segment is unavailable for decryption until a designated point in time selected when encrypting the NIMPC- encrypted input (i.e., …teaches in par. 0049 the following: “As a non-limiting example, smart contracts may be created to execute reminders, updates, and/or other notifications subject to the changes, updates, etc. The smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of the ledger. For example, initializing information 226 of the smart contract may include inputs representing a time t.sub.1 to end a participant set determination phase; a time t.sub.2 representing a time to end submission of input commitments, which are encrypted before being submitted; and a time t.sub.3 representing a time to end broadcast of information regarding selection of a prevailing participant, input commitments, participant identities, or other smart contract concluding information. Then, when a bidding window opens during which bids may be submitted by participants, the smart contract may begin reading a clock at time t.sub.0. Thereafter, the smart contract may determine that (t.sub.1>t.sub.0 and t.sub.2>t.sub.1 and t.sub.3>t.sub.2) to advance the business scenario in controlled phases. In embodiments, “time” may be counted in terms of new block events, or as a duration between such events, or as a predetermined point in time. This determination may be processed by one or more processing entities (e.g., virtual machines) included in the blockchain layer 216. The result 228 may include writing t.sub.0, t.sub.1, t.sub.2, and t.sub.3 to the blockchain, to permanent storage, or both. The physical infrastructure 214 may be utilized to retrieve any of the data or information described herein.”.).

As to claims 9 and 19, the system of Deshpande and Sealy as applied to claim 1 above teaches key sharing, specifically Deshpande teaches a method of claim 1, wherein the block of the given temporal segment is associated with one of an auction or a vote (i.e., …teaches in par. 0033 the following: “each party's input commitment (e.g., bid)”.).

As to claims 10 and 20, the system of Deshpande and Sealy as applied to claim 1 above teaches key sharing, specifically Deshpande does not expressly teach a method of claim 1, wherein the correlated randomness component is correlated with other correlated randomness components of other parties such that computations may be performed on a set of inputs from a set of parties protected by respective correlated randomness components without observing values of the set of inputs.
In this instance the examiner notes the teachings of prior art reference Sealy. 
Sealy teaches in col. 2 lines 30-40 the following: “a cryptographic digest (that is, a hash) of the election content combined with a sequence of random numbers (added for security purposes) is created.”. Sealy teaches in col. 7 lines 15-25 the following: “The election content also includes a series of random numbers attached to the content. A first, “content” cryptographic digest of the election content, including the random numbers, is then created. The random numbers attached to the election content cause the “content” cryptographic digest to be unique. This renders it impossible to counterfeit the election content.”. Further Sealy teaches in col. 9 lines 40-45 the following: “he voter key pair, being generated from random numbers, is used to identify the voter in place of the voter's true identity.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teachings of Deshpande with the teachings of Sealy by having their system comprise a random number generation process. One would have been motivated to do so to provide a simple and effective means ensure data integrity, wherein the random number generation process helps facilitate data security within the network and makes it easier to secure data communication.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497